Disruption of air traffic in Europe (debate)
The next item is the statements by the Council and the Commission on disruption of air traffic in Europe.
As we all know, decisions for the next few days must be made by the executive arm of the European institutions. This will be, of course, the task of the Commission and the Council of Ministers. As we know, both the Commission and the Council have been working on this at least since Sunday, but we, as MEPs, have our duties, too. These concern longer-term answers to the present crisis. We are going to want to get our parliamentary committees involved in this. We must also think about how to respond to the present situation at the part-session in Brussels. It may be that we will respond with a resolution. I am talking about different ways of reacting. I would like to ask you all to give attention in your speeches, too, to how Parliament can contribute to solving the present problems. They are, first and foremost, the problems of our citizens, the residents of Europe. We do, of course, have a problem with getting to Strasbourg and Brussels, but that is our problem and we should definitely not make a point of this. We should prepare ourselves to discuss how to solve the problems of Europeans in a situation in which air traffic is paralysed. The most important matter is what we, MEPs, can do in the next few weeks to improve the situation. However, since in the first hours and days, the greatest responsibility rests with the executive, I would like to thank the representatives both of the Council and of the Commission for being with us.
Mr President, as everyone knows, air transport is absolutely strategic in nature. It affects the public, their daily lives and their right to free movement - which is a fundamental right - and it undoubtedly has a decisive effect on economic activity.
When there are problems with air transport, when there are disruptions affecting more than one country, the strategic nature of air transport becomes even more evident, and the damage is greater.
When, as in this case, it affects the majority of European Union Member States, it becomes an extremely serious problem, indeed a crisis. It is, of course, an unexpected and unprecedented crisis that must be tackled in the appropriate manner. Moreover, we have the paradox that we are dealing with a subject on which the European Union as such does not have many powers, fewer, in fact, than it has on other matters, but even so, it has to react, it has to act.
In this air traffic crisis in Europe, two circumstances have arisen at the same time: the maximum level of seriousness - the crisis has been very serious - but also a low level of immediate legal capacity on the part of the European Union to act in this area. This is therefore a situation in which it is not easy to act from a European Union perspective. Despite that, we have acted and reacted.
That brings me to the second part of my statement: what action has been taken in this case. Firstly, the Member States, the airport authorities, applied the existing protocol, taking into account the map showing the influence of the volcanic ash drawn up by the Volcanic Ash Advisory Centre in London. This was a scientific assessment, and based on that, it was considered that that airspace should be automatically restricted for flights. That is what was done first, and it was done with the utmost caution and safety and the minimum risk, on the basis of that first contribution from Eurocontrol, which, in turn, was based on what was said by the Volcanic Ash Advisory Centre in London, which was established years ago.
Naturally, however, this situation clearly extended beyond the Member States and therefore, the European Union and its institutions set to work right from the very beginning. More specifically, in recent days, there was a series of technical meetings that resulted in the political decision reached yesterday by the Transport Ministers.
Throughout the weekend, the Council, the Spanish Presidency, the Commission - most particularly Commissioner Kallas, whom I thank for his willingness and hard work throughout this period - and Eurocontrol have been working to prepare a much more precise, much more appropriate reaction to what was already becoming a more lasting crisis, which was beginning to have very serious effects on the whole of the European Union and beyond.
The work done over the last few days produced the recommendation by Eurocontrol, which was unanimously adopted, firstly at the meeting held yesterday in Brussels between Eurocontrol, the Commission, the Council, the airport authorities, air traffic organisations and all the sectors concerned, regarding the need for Eurocontrol to establish three zones affected by the volcano starting from today. The first zone would be the zone of greatest ash density, in which there would be an absolute restriction, an absolute ban on flights; the second zone would be the opposite, a zone in which no kind of ash is present at all and is therefore unrestricted for flights; and the third would be an intermediate zone in which there is low ash density, which would therefore allow flights without any risk. The national authorities would have to examine this zone in a coordinated manner, starting from today, in light of the data that Eurocontrol supplies daily and constantly, every six hours, in order to decide whether they need to establish air corridors or zones in which flights would be permitted.
This technical recommendation, which came from and was proposed by Eurocontrol, was unanimously adopted yesterday by the 27 governments of the European Union, therefore giving it a European focus and a European approach to what is needed at the moment. In other words, the European Union makes a decision and therefore proposes that the Member States act in that way. There was a unanimous agreement between the European governments and the Commission, along with the proposal made by Eurocontrol, to act in that way.
Safety has therefore been maintained as the priority. There is no room for compromise on this, as Commissioner Kallas said - he said so this weekend - and therefore, there is an area in which there is a ban, an agreement for an absolute ban on flights. We will gain a much more precise idea of the real risk from all of the data that is going to be used by Eurocontrol, not only from London, but from the tests that are being carried out with test aircraft without passengers, as well as data from the national authorities, from the manufacturers of aeroplane engine parts and from the European Aviation Safety Agency in Cologne. All of this data will have to be taken into account when establishing the zones agreed yesterday by the Transport Ministers at the extraordinary Council meeting called by the Spanish Presidency.
It is therefore an evolving, more dynamic and more precise model than the one being used so far, based, first of all, on scientific data, secondly, on a technical decision by Eurocontrol, and finally, on a decision by the Member States on the intermediate zone, on which they have to be coordinated.
In turn, Mr President, the Council of Transport Ministers adopted a very clear position yesterday, saying to the Member States that they should do everything they can to make as many alternative methods of transport available to the public as possible so as to resolve the very serious situations affecting the mobility of European citizens and other citizens. They have also tackled the extremely significant economic consequences of this situation - as Commissioner Kallas will explain - in a taskforce, a group led by the Vice-President of the Commission, Commissioner Kallas, Commissioner Almunia and Commissioner Rehn, which is going to submit a report next week on all the economic aspects. Finally, there will be another Transport Ministers' Council as soon as possible to discuss all of these issues.
Therefore, Mr President, a decision has been made that means giving a European perspective and a coordinated European approach to what is happening, based on safety and the need to be as effective and precise as possible when making a decision on flights, while protecting citizens' rights. I am very pleased, Mr President, Mr Buzek, that the European Parliament has proposed a detailed debate on this issue. In fact, this debate means that you clearly have the reflexes to act immediately, as is fitting for the House that represents the peoples of Europe, and that you can consider on a longer-term basis what action needs to be taken in response to this entirely unforeseen, completely new crisis, which has had extraordinary and extremely serious effects on the lives of European citizens.
I would like to assure the Council of Ministers and the Spanish Presidency, and please tell them about this, that the European Parliament is ready to cooperate at any moment, and that we are open to discussing these matters in committee. We are open to receiving representatives of the European Commission and the Council and to discussing these problems. We want to be involved in this. We are from the different regions of the European Union, we were chosen in direct elections, and are responsible for the residents of the Union, and so our involvement is essential. We are ready for this. Of course, we can only do what is possible for a legislative authority to do. We cannot make executive decisions, but we want to help both the Commission and the Council. We are open to this. That is why we are having this discussion.
Vice-President of the Commission. - Mr President, I am very happy to present to Parliament the report on the action taken by the Commission regarding the effects of the European airspace crisis as a result of the volcanic eruption of Eyjafjallajökull. The House will know that 84 000 flights have been cancelled, affecting thousands of passengers.
As you know, Eurocontrol, at our initiative, convened a telephone conference on Monday morning and the Commission participated actively yesterday afternoon in an extraordinary Council of Transport Ministers. There are, in my view, four key messages to convey following the Council.
All the Transport Ministers are in favour of a coordinated European response to the crisis. National solutions are not effective in dealing with these kinds of problems, which affect airspace globally. I must underline that the spirit of cooperation amongst the Transport Ministers was high and we have had several telephone conversations where everybody stated they were ready to take responsibility and cooperate.
The second important point is that safety comes first. There cannot be any compromise on safety. This is, and remains, our fundamental concern. We have to ensure the highest safety standards for our citizens.
The third principle is that the Ministers agreed to the progressive and coordinated opening of European airspace while ensuring safety. This started this morning at 08.00, through Eurocontrol. Three types of zones are included in this decision, based on the degree of contamination. The first of these zones is located at the nucleus of the emissions, where total restriction of operations will be maintained, given that it is impossible to guarantee its safety.
The second of the zones is one which will not, in principle, impede air traffic cooperation being carried out, even though ash is still present. That zone will need to be confirmed, and the decisions on operations will be taken in a coordinated manner by the authorities in the Member States.
The third zone is not affected by ash, resulting in no restrictions of any type on operations. Eurocontrol is providing maps every six hours with the relevant information for the national authorities.
Fourth, through these measures, we are ultimately anticipating the implementation of the single European sky programme and, in particular, the functions of the network manager. I know I can count on the strong support of Parliament following the success of the second single European sky package last year.
You will know, and the minister mentioned, that a taskforce - a group of Commissioners - has been organised to discuss State aid issues. Yesterday, I talked with airline representatives and they said that they are simply not ready yet to assess their losses. The main question for them, owing to all the economic consequences, is to resume flights. The model for resuming flights is the most important thing. We should not panic about State aid and any other measures to help the air transport sector.
Passenger rights is another important issue, and we must enforce the implementation of passenger rights. The rules are good ones. Everyone shares the view that the rules are good. The question is enforcement, which again is in the hands of the Member States. We should really push ahead with that and have several ideas on how to better enforce the rules.
I would now like to comment on what are, in my view, deliberate attempts to confuse things - who should do what, who has done what and what the models are. It is clear that in some countries, elections are coming up, and so on, but after the volcanic eruption, all the decisions made were based on existing and agreed models on how to handle these kinds of situation.
This model is intergovernmental and airspace is a national competence. It is not the Commission which is giving the orders - there are rules covering our national systems and our model, to repeat, is based on existing information and existing assessments. There is nothing wrong with that model. We can now think about how to modify the model. We started discussing this yesterday. To say that the European model completely failed is totally wrong. This was, and is, an extraordinary event. The eruption of such a volcano and the unexpected widespread cloud of ash is something which has happened on very rare occasions in the world - it is not like snow or the like, which occurs often.
It was already clear at the weekend that the situation was turning into something very exceptional, and over the weekend, we had several discussions on how to approach the issue. To say that the Transport Ministers should have intervened immediately is completely contrary to our understanding of how things are organised in Europe. Those kinds of decisions are in the hands of independent experts and independent bodies. Myself and Minister López Garrido were at Eurocontrol on Sunday, and I was in contact with all the Transport Ministers of the larger Member States. We were ready to take responsibility and ask what we should do to resolve the situation. However, these cannot be arbitrary decisions, but are in the hands of a special body. That body held a meeting, and we held discussions with it, on Sunday. These were very difficult discussions, as what was under consideration were people's lives.
On Monday morning, there was an extraordinary Eurocontrol council, which agreed on the so-called 'free zones' model. We were very happy that Eurocontrol was cooperative. To repeat, this was not within the Community's competence at all, but events have shown that a national approach was an obsolete approach. We definitely have a greater impetus now to create a more European approach to these kinds of events and to regulate them. We must also, of course, assess the consequences and outcome.
The main thing - as everybody, including the airlines, said - was that it was very important to resume flights. Concerning passengers, the most important thing is to get people back home or to their destinations. That was the key issue addressed yesterday.
To sum up, we are working intensively with the Council and with Eurocontrol to monitor the situation and, if necessary, to take new decisions. The model provided for now is quite suitable for resuming the vast majority of flights.
on behalf of the PPE Group. - (NL) Mr President, thank you to the Commission and the Council for the information you have given us about the crisis in European aviation. What has become clear over the past few days is that, without aviation, not only does our Parliament run into difficulties, but our European cooperation and our economy faces huge problems, too. That is why it is important that we are having this emergency debate in Parliament today. Passengers have been stranded, airlines, the travel industry and companies which depend on air travel have all been hit hard, and all this comes on top of the economic crisis.
Safety is paramount. Let there be no misunderstanding about that. Passengers have to be transported safely, but it is clear that we were not sufficiently prepared for this exceptional situation. The closing of airspace on the first day was a swift response to a problem with which we, in Europe, have, until now, been unfamiliar, a volcanic ash cloud. But what happened in the days following this? The computer models showed us that we ought not to fly, but the test flights went ahead without any problems. Let me reiterate that, while safety must, of course, come first, it is important that we reopen European airspace on the basis of facts and correct assumptions. It is necessary that we carry out more work, tailored to our specific circumstances. The good thing is that the first steps towards that were taken yesterday and we have to build on that quickly. We have to take decisive action. Safety first, but we also have to make sure that we can again use the safe zones very soon.
In addition, we need structural measures. The single European sky, which has given rise to so much resistance amongst the Member States, is something which could also help us make aviation more effective.
Airlines have suffered huge economic damage. High costs were incurred, not only through the grounding of air traffic itself, but also because assistance had to be provided to stranded passengers. Insurance companies are not providing any cover and it is questionable whether we can justify all the costs falling on the shoulders of the airlines. I therefore urge you to investigate the scale of the costs incurred, the scale of the damage suffered and what compensation might perhaps be provided. To give you an example: the costs incurred by the airlines, based on our European directive on passenger rights, and what disaster assistance is payable. Is it not the obvious step to ascertain whether, in this case of force majeure, we could actually pay that out of the European budget?
Commissioner Almunia, you have indicated that you would be favourably inclined to the provision of State aid, but I must warn you that we must prevent the Member States sponsoring their national champions. It is therefore extremely important that we coordinate this at a European level. Not only the State aid framework, but also the effective provision of State aid. That is what I call on you to ensure.
Mr President, ladies and gentlemen, I believe that this crisis has a human dimension which we will definitely have to discuss today. A lot of people, tens of thousands of them, are stranded all over the world and waiting to come home. I believe that we should be thinking about these people this morning. Almost all of us, many of the Members of this House, have had similar experiences in recent weeks. We are privileged Members of the European Parliament, who can make use of the available infrastructure. However, many people are stranded in far-flung corners of the world. They are unable to leave and get back to their jobs, their children cannot go to school, because they have not been able to come back from their holidays, and they are stuck without accommodation and without any money. I would like to say once again that my sympathy this morning is with these people. I hope that it will be possible to get them home quickly.
Airlines are a vital part of our transport system, not only for passengers, but also for goods. The financial losses caused by this volcanic eruption are significantly greater than those resulting from the events of 11 September 2001. This is why I am calling on the Commission to take a flexible approach to authorising domestic aid for airlines that are at risk, if aid of this kind really has to be provided.
Finally, we need to be aware that air travel is one part of the very vulnerable infrastructure which we have in Europe. If air travel is no longer possible, we are not in a position to compensate adequately for its absence. This is why I believe that the project which we started 20 years ago, the expansion of the trans-European networks and, in particular, the expansion of rail transport, is a credible and significant alternative and, as we are now seeing, an alternative which is vital to our economic survival. It is important that we now acknowledge this fact once again.
My colleague, Mr El Khadraoui, will be covering other aspects of this issue, but I would just like to say one thing. We have not yet succeeded in bringing about the interoperability of trains between different countries. It is not possible for a German intercity express to bring German people back from Spain and, in the same way, a French high-speed train cannot travel as far as Budapest. This means that we are still not in the position that we should have reached. Although we have made appropriate resolutions in Parliament, I am of the opinion that we do not need these sudden periodic bursts of action. Instead, we must adopt a sustained, ongoing approach to putting these new concepts into effect.
Mr President, Mr Kallas, Mr López Garrido, in this case, we have seen that nature really is more powerful than any of the technologies available to us. To a certain extent, we have been taught a lesson. However, at the same time, it is important to note that this situation has shown us that we have not made as much progress in Europe as we should have done.
For 20 years, we have been talking about an internal market for transport and a single European sky. This would, of course, not have prevented the volcanic eruption, but it would perhaps have allowed us to act more effectively and more quickly.
We have been calling for a single European sky, coordinated by Eurocontrol, for a long time, but it is still not in place. In just the same way, and here I am moving in the same direction as Mr Schulz, we still do not have interoperability on the rail network. It is still not possible to buy a rail ticket which will take you from northern Europe to the south, travelling right across the continent. In this case, too, it becomes clear that we have a great deal down on paper and have discussed many of the issues, but in reality, a lot of what is needed is missing.
It is obvious that the response in Europe was unsatisfactory from the point of view of the citizens. Of course, the situation was difficult and, of course, it was not possible for the ministers from any of the individual countries to open up their airspace when there were warnings coming from an institute in London that it was not safe to fly. At the same time, it was unsatisfactory that no actual measurements were taken using balloons, for example, but that everyone was working with statistical extrapolations. Many of the citizens of Europe were annoyed about this. The position of the airlines is also understandable. They were suffering financially and would have liked to have seen a quicker response.
The airlines have suffered financial losses and, of course, it is very important that the passengers are brought home as soon as possible. We must protect their rights. However, it is important for passengers' rights in Europe that transport and travel opportunities are available to them. For this reason, I believe that it is vital for our transport system in Europe to have airlines and other transport options in place which passengers can use. This means that it is essential for us to consider in more detail how we should deal with this situation, how we can provide support for the airlines during the crisis that the transport sector is already undergoing and how we can maintain and guarantee the mobility of the citizens of Europe, which is a major achievement.
As far as compensation for damages goes, it is no use us approaching the volcano, because, as we already know, that will not get us anywhere. Nature has its own laws, but we have to try to react to them in the interests of the citizens of Europe. This is why I think it is a very good thing that a task force is being set up with Mr Kallas as its chair. This is very important and we will continue to discuss how we can draw conclusions for the future from this crisis.
Mr President, ladies and gentlemen, there has been a fundamental change in mobility in Europe over the last six days. The crucial factor in this case was not a serious accident, measures to combat climate change or the high price of aviation fuel. On this occasion, nature itself played the decisive role.
The Icelandic volcano has once again shown the human race the true power of nature. We must take a lesson from this for the future. The human race is not omnipotent and never will be. It is right that the response to this volcanic eruption has come from Europe. As the volcanic ash can cause aircraft engines to cut out and can also obscure visibility through aircraft windows, the European Organisation for the Safety of Air Navigation, Eurocontrol, took a responsible approach and made passenger safety its top priority.
On behalf of the Group of the Greens/European Free Alliance, I would like to extend my sincere thanks to Eurocontrol, to the Transport Ministers who supported Eurocontrol and, in particular, to the German Transport Minister, Peter Ramsauer. We should also support the German pilots' union, Cockpit, which has behaved more responsibly than the management of the airlines by refusing to fly under visual flight rules in European airspace, because it believes that this would be irresponsible. Either the airspace is safe or it is not. Ultimately, it does not matter under which rules planes are flying or under which rules they are crashing.
Therefore, the Greens would like to denounce in the strongest possible terms the approach of the airlines which wanted to give priority to profit rather than safety. We are calling for the European airspace to only be opened again when there is no risk at all. We are calling on all politicians not to give in to the pressure exerted by the airlines and not to hand over responsibility for safety to the pilots, for example.
We have become painfully aware in the last few days of the deficiencies of national and European transport policies over recent decades, which have neglected and, in many cases, are still neglecting, the rail system. These policies have focused entirely on air transport. Every year, the airlines in Europe are given EUR 14 billion by European taxpayers, because, in contrast to the fuel used by the railways, kerosene is not subject to taxation. This puts the airlines' temporary loss of income into perspective.
However, there is one conclusion which we must draw from all of this. The railway is not only the safest means of transport; it is also essential for safeguarding mobility and stopping climate change. Therefore, I would like to thank all the rail companies in Europe which have helped to get passengers to their destinations.
The volcanic eruption in Iceland should be a warning to all of us. What we are now experiencing is the reality of the future of transport. However, transport will only have a successful future if the necessary measures do not have to be taken overnight. For this reason, we are calling on all the Member States of the European Union to change the priorities of national and international transport policy. Rail transport must be given priority, not only in words, but also in financial deeds, so that we do not have to experience a situation like this again.
Mr President, we once again find ourselves witnesses to the major impact that weather and climate can have on transport. A not particularly large volcano erupts in Iceland and air traffic in many parts of Europe grinds to a halt for several days. I think it is only right that we have today at least managed to partially resume flights. I also think that we were justified in doing this and that it was something that we were able to do, because the test flights have shown us that we can fly, although obviously only as long as we continue to enjoy the good visibility conditions that we have at present.
At the same time, I think that we were too rigid in shutting down all air traffic in one fell swoop. We have been too rash in making comparisons with the KLM flight that was engulfed in the volcanic dust of Mount Redoubt over Alaska in 1989 and too rash in making references to the British Airways flight which found itself in a cloud of volcanic dust over Indonesia in 1982. Do not forget that both of these flights ended up totally enveloped by dust from volcanoes which had erupted only shortly beforehand and which were relatively nearby. The density and the heat of the dust particles in the cases of those flights were of a level incomparable to the circumstances of the present situation.
I therefore approve of an approach that takes into account the differences in concentration of volcanic dust. If you go with that approach - as we appear to be doing - then it is only right that we reopen parts of the airspace, certainly in certain corridors and at certain altitudes. This reopening is desperately needed, I think, because the Icelandic ash is starving our airlines of cash. The possibility that a few struggling airlines might collapse in this crisis does not cause me much concern. However, we cannot allow major and reputable companies which put safety first to collapse. Too much money and too many jobs are at stake.
In addition, we have to work with a realistic approach that takes into account dust particle concentration. It is right that some parts of the airspace should be reopened today. We should apply this pragmatic approach in the future, too, so that we can strike a sound and, even more so, responsible balance between safety and economics.
Mr President, the decision made by the aviation safety authorities not to put passenger safety at risk was absolutely right, even if this meant closing European airspace for several days and involved financial losses for the airlines. In my opinion, it is irresponsible for airlines to ask their pilots to fly at their own risk. What does 'at their own risk' actually mean in this case?
I welcome the fact that the Commission is considering authorising special State aid for the airlines, which would otherwise be in serious financial difficulties as a result of the current situation. We will be talking later about employment in the European Union. If the EU and the Member States can at least help to prevent things from getting even worse, this is the right thing to do. However, in return for the provision of State aid, the airlines must give a binding undertaking not to make staff cuts or salary cuts. They must also guarantee that they will not reduce holiday allowances or deduct pay for the days on which employees were not able to get to work because of the transport situation.
It is high time that the Commission put in place a permanent common European monitoring system for aviation safety. This monitoring system should be specifically designed to prevent social dumping. I would like to remind everyone of the State aid given to the banks, which profited from the aid, but did not take a corresponding social approach. Competition and the pursuit of profit must not be allowed to take priority over the safety of human lives.
Mr President, ladies and gentlemen, in my view, the situation caused by the volcano has been managed in a tardy, inefficient way. The first real operational meeting took place yesterday, Monday: the volcano started erupting on Thursday morning; therefore, it has taken four days to reach an operational decision.
It is true that some restrictions have perhaps been excessive, especially where safety is concerned. Why, though, ban flights in Belgium when the cloud was in Norway? Why ban single-engine piston aircraft from flying at an altitude of 500 metres when the ash was above 8 000 metres?
Perhaps the rule that was applied was the one that we aviators have known about for years, namely, that the safest flight is the one where the pilot is in the bar and the aircraft is in the hangar. However, that is not the way to tackle emergencies, and so I believe that, in view of the obligation to guarantee the safety of passengers and crew, it was a good idea to adopt these measures, but they were just adopted too long after the situation had occurred.
Therefore, for the future, we will need to take account of safety requirements in the first instance, but also of requirements which, while reconciled precisely with safety, involve not just an indiscriminate ban on flights, but measures that reflect the real situation, not the statistical situation, so that, for the sake of a sector that is vital to the whole economy, we may prevent a repeat of the negative economic consequences and repercussions that we saw when the attack of 11 September 2001 took place, not only for the air transport sector and the tourism sector, but for the economy as a whole.
I therefore call for swift action, serious action, and action in full knowledge of the facts.
(DE) Mr President, ladies and gentlemen, safety has priority over all other considerations. We cannot take the risk of a plane full of passengers suffering engine failure and perhaps, as a result, crashing in a built-up area. I would like to remind everyone of the British Airways plane which flew through an ash cloud on its way to New Zealand in 1982 and, in particular, of the serious incident involving a KLM Boeing 747 in 1989 which flew through a thick cloud of volcanic ash. Both planes narrowly escaped disaster.
Human life is priceless. I welcome the decision to close the airspace during this crisis and therefore to ensure that pilots do not have to take responsibility for the passengers entrusted to their care. Test and measurement flights have taken place, but only up to a certain height and under visual flight rules. These flights were not able to carry out any real analyses or produce any significant results.
One other comment I have on flights under visual flight rules is that in the case of the KLM plane, the ash cloud was not visible. Nature teaches us respect and, at the same time, makes clear to us the limits of globalisation. We are all highly aware of the serious financial consequences. However, a human life is worth much more than goods. Therefore, taking into account the cases I have mentioned, I would like to call for the greatest possible responsibility and caution, including with regard to the division of the airspace into three zones.
(DE) Mr President, Mr López Garrido, Mr Kallas, this flight ban brings us back to the wide-ranging debate on safety which has often taken place in Parliament and in which we have said that we, by which I mean Parliament, and also, I believe, the Commission, could and should introduce regulations in this area on a European level, if the Member States wanted this to happen. We have often had this debate not only in relation to air transport but also in the context of the railways and other areas. Therefore, we should today be asking this question of those bodies that are able to answer it: firstly, the aviation authorities in the relevant countries and, of course, the organisation responsible for coordination at a European level. This coordination has worked exceptionally well.
In my opinion, the top priority is the safety of passengers. The financial aspect is less important, although we must not lose sight of it. The individual countries made the right decision. I hope that in future, Eurocontrol and the national aviation safety authorities will make the decision and not the individual airlines, because we are once again faced with experts who have differing opinions. For this reason, we must be extremely cautious.
From an economic perspective, it is, of course, a disaster for an industry which is now suffering its third crisis, following 11 September and the economic crisis. Therefore, we should take measures at a European and not a national level and provide aid packages which are compatible throughout Europe and do not distort the market, as has happened frequently in the past. Aid is needed, but not only at a national level.
The passengers are now in a situation in which the law as it stands does not provide them with all the help that they might expect. Justifiably, we have discussed this subject often in Parliament. However, I assume that the airlines and the other companies affected will make it possible for the passengers to insist on the rights that still remain to them.
For me, the future lies in the single European sky. I would like to point out that we will be discussing this subject frequently in the European Parliament over the next two years.
(NL) Mr President, ladies and gentlemen, Commissioner, I think there are three important elements to this debate. First of all, the support provided to and the repatriation of stranded passengers; that has to be the absolutely top priority for all authorities at all levels. In that connection, we can agree that the European Regulation on Passenger Rights has secured for a great many of them at least a minimum of comfort and support. However, in practice - as you are well aware - we have, of course, experienced quite a few problems: chaos in the airports, a lack of information, etc. I therefore advocate that we set up an enquiry at a European level, in cooperation with the airlines and all the other parties involved, so that we can look into how we can help in these kinds of situations.
Moreover, I would also call on you to establish a kind of task force at Commission and Member State level to organise repatriation as effectively as possible. I know that this is a job for the airlines, but there are certainly people stranded out there in distant locations who will have to wait quite some time for repatriation, even if airspace is reopened. We need to give our attention to that.
A second important element, a second chapter, if you like, is the procedure for instituting flight bans. What has happened is that we have again heard pleas for more cooperation and more European-level coordination and the single European sky - something to which references have already been made - will prove helpful in the future. It is true that the European Union currently has no decision-making powers either over the airspace of the Member States or over Eurocontrol, which makes it very difficult to take effective and coordinated decisions.
However, it is also true that, until yesterday evening, we were actually using a rather conservative mathematical model at a European level. Basically, this model is based on the worst-case scenario, which means that a little bit of volcanic dust has been flagged up as a massive cloud requiring a flight ban, as it were. You will be aware that the US is using another model, one which applies a flight ban only to the area directly above the volcano itself and which leaves the operating risks in the hands of the airlines. That is another model. The model in between these two extremes that has already been agreed on - the one with the three zones - now, that is a good model. Let us see how we can really integrate safety and efficiency with that.
My third and last point is about how we are coping with the economic impact. It is a good idea to list the various possibilities, but we need a European approach. Finally, let me just add that we should not delude people into thinking that we will be able to compensate everyone for the inconvenience they have suffered. That is simply not possible.
(NL) Mr President, first of all, I would like to say something to the minister, that is, to the President-in-Office of the Council. Not to you personally, but to everyone who has ever held your office, and possibly also to some of those who will hold it in the future. How have you been able to get away with obstructing a European approach of this kind for so many years now? Time and again, the Commission and Parliament have had to push the Council into reaching an agreement and, even then, it always ends up being a weak compromise. Why is it that the Council always thinks in intergovernmental and national terms and not in European terms? That is one of the lessons which we are going to have to take away from this situation. My fellow member, El Khadraoui, has already said that there is scope for better cooperation, but not just in terms of airspace management. Coordination between the national authorities could also be improved, but you have made the point yourself, President-in-Office, that Europe does not currently have the powers to make those improvements. Well, give Europe those powers, at long last! That would make things a lot simpler.
My second point concerns scientific information. We have a single centre in London which specialises in certain areas only and which has, in conjunction with Eurocontrol, decided that safety must come first. That was, indeed, the right decision to make, but does that go far enough? Should we not strengthen the European model by bringing a few different specialisms together and creating a real European centre for aviation safety? This volcano has not finished erupting yet. When it last erupted 200 years ago, it remained active for ten years. So, we need to make preparations for the years to come. I think we need to strengthen the European model and - and this is an important point for this House - we must also ensure that passenger rights remain intact and that State aid be awarded to everyone on the same footing.
(FR) Mr President, even though thousands of people find themselves in great difficulties today, I believe that this volcanic eruption sounds like a real call to order: a call to order that urges us to review our relationship with the weather in the transport sector and, above all, our excessive dependence on air transport, which has gradually and, at times, without our knowledge, taken the place of all other means of transport. That is even more essential given that, today, no one can say, of course, whether this volcanic eruption will stop or how this cloud is going to move in the weeks and months to come.
This means that we must primarily - and I support both the Commission and the Council on this - continue to abide by the precautionary principle and the principle of safety. I am, moreover, astonished to see that, at one point, in the pharmaceutical sector, the precautionary principle was used to put pressure on the Member States and on Europe to incur expenditure which, in my view, was somewhat ill-considered. Today, another sector seemingly also wants to question or criticise the precaution being taken by the Member States and the European Council. I find that extraordinary. There is no pocket-book precaution. Safety and the common good are the priority.
As for the rest, I believe that we must, of course, develop rail transport. That is the main priority and, as my colleague said, it is clear that here, we have a vision of what our transport system should be; in other words, rail must recapture the market for small and medium distances. I also believe that diversity of transport and modes of transport is important. This, incidentally, is the subject of the White Paper on which we will have to work in committee.
In the short term, I consider that the priority is surely to bring people back home, to compensate passengers and, perhaps, to see what needs to be done for the airlines, but in a very targeted way. I also believe that, structurally speaking, we must provide far greater support for videoconferencing. Videoconferencing as a medium remains extremely incidental and of little relevance to anyone; this applies not only in the case of Parliament, of course, but also more generally. I believe that support for such practices would help us to reduce our dependence on air travel.
Finally, I believe, because the President asked us, that the European Parliament could, perhaps, for its part, review its way of working, by considering, for example, working five days a week for two weeks, rather than three days or three-and-a-half days per week. This would also be a way of setting an example, in the way that we organise our work, of how to be less dependent on air transport, which is, clearly, extremely fragile and subject, as nature is showing us today, to unknowns over which we have no control.
It is truly a question of reviewing the system as a whole, and there will be an opportunity, within the framework of the White Paper, but also within the European Parliament, to review our own method of supporting other means of transport, including in terms of the way we work.
(PL) Mr President, I greatly regret the fact that it seems many fellow Members, before making their speeches, did not seek the advice of professionals - people who have spent several thousand hours at the controls of an aircraft. I have the impression that this is an extremely political discussion, and that charges are being made against the Council, whereas the Council, for the life of me, is not responsible for volcanoes. It can be said with hand on heart that Eurocontrol's decision was too hasty, and I say this most emphatically, because everything was lumped together. The diversification of the situation which arose was not taken into account at all. We are responsible for the system of permanent air traffic management, and I think there is a lesson here which we can learn from these events. However, I am absolutely certain that the decisions which have already been made were made for too long a period of time, and it is my conviction that they could definitely have been different.
(FR) Mr President, ladies and gentlemen, I believe that at moments like these, we must have words of comfort and sympathy for all those who have been, or still are, victims, in one way or another, of disruption to traffic, just as we must have words of sympathy for airline employees who, with the limited resources at their disposal, have tried to respond to passengers' needs.
We do not wish to add our voice to those who criticise a great deal but offer few suggestions and still claim to be in possession of the truth once the storm has passed. We should like to say here that the principle of passenger safety must be reaffirmed as the priority principle. It is better to have a dissatisfied passenger who is alive than a passenger who, unfortunately, dies on board.
I should like, at the same time, to say that Europe suffers from too little credibility. Better cooperation and unity would probably have meant better communication, a better explanation to us, and a better attempt at satisfying those who simply wanted information.
In our opinion, it is important to strengthen the powers of the European Safety Agency and to allow it to rely, at all times, on scientific advice, on the basis of which it could justify its decisions in all circumstances. For the future - and this has already been said, but I believe that it should be re-emphasised - we shall have to do even more work to ensure that the means of transport crossing the territory of Europe complement one another by trying, here too, to ensure greater consistency between them.
Finally, Mr President, if you will allow me, in order to dispel any suspicion that may exist, I should like to propose that a European Parliament committee of inquiry be set up on this matter.
(DA) Mr President, I have two important points to make. Firstly, it is unfortunate that Europe is at a standstill and thus unable to compete globally, but that also applies to American and Asian airlines, which are unable to land in the EU.
Secondly, I would like to thank all the parties involved for their efforts.
It remains to be decided whether or not airlines will be financially compensated. The outcome will be decided by the debates in the days ahead. It is good to hear that there is now a three-step plan. I am pleased about that. The Financial Times criticises the politicians for having 'simply' shut everything down on safety grounds and suggests that Europe introduce the US strategy of allowing individual airlines to decide themselves whether or not to fly. I hope that we here in Parliament will immediately reject that model. It would be disastrous for passengers if an airline threatened with bankruptcy decided to fly simply for the sake of profit.
What we need is a forward-looking strategy: better measuring instruments in the airspace to predict atmospheric changes and the development of aircraft engines that use fuel more efficiently and are less sensitive. However, aircraft are vulnerable not only to terrorist attacks, but also to extreme weather conditions. Aircraft are highly energy-intensive and polluting. It will not be possible to develop solar-powered or electric versions of cargo or passenger aircraft, but what we can do is finally get started on high-speed trains and on establishing direct high-speed rail links between all the major cities of Europe. Trains can be made much greener than aircraft and are genuinely capable of competing with aircraft for internal European destinations.
Mr President, today we know better than we did a week ago that jet-free skies cost a lot. The cost to airlines goes beyond their lost revenues. Other industries are affected, though there are also industries benefiting from the situation. What matters is also the fact that this new disaster has hit the already very fragile European economy facing the need for fiscal consolidation.
I would like to raise two issues.
The first is related to State aid. Offering airlines State aid in compensation for the losses has a precedent in the bail out offered to American Airlines after 9/11. The European Commission also offers fast-track procedures to State aid, which is appreciated. But my question to the Commission is whether we know the expected size of this new burden for national budgets suffering from huge deficits and debts and facing the challenge of fiscal consolidation. Is State aid through national budgets the best solution? Are any other options being considered by the European Commission?
The second issue is related to the European Union's capacity to manage crises. We hear that during the first few days, there was no consultation or coordination amongst relevant national authorities in a situation covering 80% of European air space. I can assure you, Commissioner, that you can be totally independent and still coordinate.
We might also hear soon that coordination would have allowed us to design and implement a better solution, so in my view, this is the time to move forward on EU crisis management. We clearly see that disasters that affect our citizens can also occur outside the EU territory in the European Economic Area, or even outside the EEA. My question to the Commission is: how will it use this disaster to enhance the European Union crisis management capacity? I can assure you that we in the European Parliament will support all your efforts to make us more effective and more efficient in crisis management.
(DE) Mr President, in the last few days, I have seen and experienced the alternatives to air travel in Europe, on the one hand, during a car journey from Belgrade to Vienna and then on a train journey from Vienna to Strasbourg. Although there are problems on the roads, the road infrastructure is relatively well developed, even in Europe's neighbouring regions. However, the situation on the railways remains appalling. This is not acceptable.
Where would we be today if we had implemented the provisions of the so-called Delors Plan? We would already have the trans-European networks and we would have more high-speed rail lines and high-speed trains. After only a few hours, the toilets on the train were unusable, although it was a modern carriage, because a lot of people had to stand or sit on the floor for several hours and therefore the trains were overcrowded and the facilities overstretched.
Therefore, I would like to call on Mr Kallas to give a new impetus to the modernisation of the railways in the form of more high-speed trains and the provision of capacity reserves. We need a certain amount of reserves. Not only during the disastrous volcanic explosion, but also in winter, we have discovered that we have too few reserves and that focusing on profitability alone is not enough. We must also put more emphasis on accommodation.
(ES) Mr President, Mr López Garrido, Mr Kallas, thank you very much for your explanations and for the work that you have done.
I agree with you that the priority is safety, and that the crisis that has affected us is a complicated one, but we took too long to communicate, because we did so five days after the first attempt.
However, in order to measure up to what people, the European public, expect from us now, the conclusions of this debate need to be clear, simple and, moreover, practical. They also need to have immediate effects that everyone can see.
Therefore, the taxpayers, who will also have to pay for this crisis, definitely have the right to be guaranteed at least three things: firstly, greater transparency regarding the decisions to close airports and how the situation is developing. They were informed late when the crisis first began, which I believe helped to increase the problems in many airports, and also made it more difficult for many users to make alternative travel arrangements. We therefore also need greater transparency now that the three zones have been defined. We want to know what they are and what they are going to mean.
Secondly, they have the right to be guaranteed total respect for passengers' rights. We need clarity, we need to define who is responsible for passengers' rights, what the scope of those rights is going to be and the deadlines for exercising them. I agree with Commissioner Kallas that there also needs to be monitoring of the processes that the airlines are going to use in order to allow for these claims.
The final thing that they have a right to be guaranteed is State aid for the airlines. I ask you to clearly define what this State aid is going to be and what the criteria are going to be for granting it, and that we monitor and control the consequences that this crisis could have for airline workers. We also need to maximise the control measures in order to prevent airlines from using circumstances like these to make gratuitous or excessive adjustments to their workforce.
What this current crisis has very clearly shown is the need to develop European coordination and interoperability further.
Mr President, as has already been said, no one could have predicted the recent events in Iceland. The airline industry is having to cope with very unpredictable circumstances, both in terms of the volcanic eruption and, of course, the general economic background. With this in mind, we should base such an extreme measure of shutting all European airspace on proper scientific evidence and, with the current technology available, make sure that disruption is minimal and information is communicated efficiently.
In this respect, Eurocontrol and national authorities have added to the frustration with their poor management of this crisis. Continually pushing back the closure of Europe's airspace every six to eight hours has meant that passengers could not plan journeys by other means and airlines themselves have been kept waiting for progress. Computer modelling and satellite technology are available to aid these situations but, even with all of this technology, we still seem to have been in a position of almost licking our finger and sticking it in the air to see which way the wind is blowing. At least, that is the way the public perceives it. This has been a disaster for all concerned. Long-term prognosis, not decisions by knee-jerk bulletin, is what is required.
(FR) Mr President, I should like first of all to emphasise that the application of the precautionary principle by the majority of the European governments when they closed their airspace in a targeted and temporary manner was a wise and prudent decision.
The safety of our fellow citizens must surpass every other consideration and, in these circumstances, the attitude of certain airlines in demanding the complete and immediate opening of the airspace on the strength of one or two test flights seems obscene, to say the least.
I believe that it was Mr Hénin who spoke just now about the complementarity of transport, particularly as regards the railways, and I should like to take this opportunity to say how sorry I am that paralysis in the air has been made worse by the disruption in rail transport caused by strikes that are both irresponsible and incomprehensible in these circumstances.
To return to our subject, I should like to commend the Commission's decision to authorise the release of public funds to airlines affected by the current disruption. It is a common sense decision in a context already marked by crisis; this assistance must, however, be considered as exceptional.
In this connection, I would like the criteria for granting these funds to include the exemplary behaviour that the airlines must demonstrate in compensating their customers who have fallen victim to flight cancellations. Indeed, it is unacceptable that certain airlines should be abusing the force majeure clause to avoid their obligation under Regulation (EC) No 261/2004 to compensate passengers. Travellers are victims of the current situation and, where no alternative solution is offered to them, they should not have to bear the financial cost as well.
Moreover, travel agencies are exempt from the obligation to compensate travellers for unused flights. That is not right, either. Airlines, like travel agencies, have insurance that covers them in exceptional cases, such as the one that we have been experiencing these last few days, and we must therefore ensure that travellers are properly compensated for flights that have been cancelled.
(RO) Approximately 2 million passengers in the EU-27 use air transport every year, with 22% travelling domestically, 44% inside the EU and 34% outside the EU.
The eruption of the volcano in Iceland has highlighted to us the weakness of the European transport system. During the last six days, more than 17 000 flights have been cancelled and millions of passengers have remained stuck in various locations, both inside and outside the EU. In these circumstances, the rapid provision of accurate information to passengers was an absolute must.
Passenger safety must be our overriding concern. This is why, particularly within the European Union, there should be an efficient system for redirecting passengers to other forms of transport: rail, waterways or roads. If such a system had been in operation, 66% of passengers who were grounded during this period and those travelling within a Member State or the EU itself would have reached their destination using other means of transport.
It is becoming absolutely vital to allocate the necessary funds for a trans-European transport network to be developed so that high-speed railway lines can serve not only all the Member States' capitals but other large European cities as well. Another increasingly paramount aspect is the development of transport along inland waterways and of the European maritime corridors. Let us demonstrate political will and stick to our slogan: 'Keep Europe moving!'.
(GA) Mr President, I would like to welcome the efforts Commissioner Kallas and the transport ministers have made to resolve this problem.
Despite the age of technology in which we live today, I think it is a reminder to us that we are in the hands of Mother Nature like never before.
I come from a country - Ireland - where we are two sea crossings from mainland Europe. I do know that we, and the people that I represent, have felt the effects of this possibly more than any other citizens in other Member States. After the announcements last night, there was real hope that the situation would ease. However, overnight it has changed again, and the restrictions in our airspace have been extended until 13.00 today.
Many passengers are stranded in various parts - not just of Europe, but many parts of the world - and our priority must be to try and help those people, to help the many people who have deaths in their families and who cannot get home. Those people should be given priority by the airlines and not ignored by them and treated the same as any other passenger.
The economic impact is immense and I am pleased that the Commissioner will be heading up a group to establish the economic consequences of this. Of course, it is essential - and I think this is the real point - that the role of Eurocontrol is strengthened as a result of the crisis, because volcanoes do not respect economic, geographic or political boundaries. We must deal with this from the centre. I agree that dealing with it from 27 perspectives, or countries, is not successful. One of the biggest problems facing the passengers today is the confusion ...
(The President cut off the speaker)
Mr President, the ash cloud has caused stress and trauma for many thousands of travellers and financial loss to many businesses. Indeed, many of our own colleagues from far-flung corners of Europe have been left stranded this week. The Presidency should be thanked for agreeing that it would be undemocratic to vote without them - all too often, those of us from further away feel that we are being brushed aside in the interests of central European alliances.
The volcano has also reminded us that we are not masters of this planet and do not have the answers to all the questions. It is clear that we need a much better understanding both of volcanic ash and of volcanic gases, and research in this area should be encouraged.
It has also reminded us of how addicted we have become to air transportation. We know we must reduce that dependency in the years to come. We should welcome investments in advanced communications systems for virtual meetings, as well as investment in high-speed railways.
Finally, plans to reduce unnecessary travel should be welcomed. That is clearly one area where Parliament could lead by example.
(RO) Exceptional natural phenomena, such as the eruption in Iceland, cannot yet, unfortunately, be predicted. An inadequate response may be justified in such cases, but only once. We must closely analyse what happened and prepare an effective response in the event of such a phenomenon recurring. The information about the eruption's consequences was inadequate. Today, almost a week since the chaos broke out, we still do not know how much longer it is going to last and what the actual risks are.
A centre needs to be set up to carry out suitable monitoring, regardless of the cost, in order to give those involved, companies and passengers the opportunity to take the necessary measures. The companies' response was late and disjointed, which created major problems for passengers. Companies made no attempt to cooperate in order to coordinate the management of the flow of passengers and the maximum possible use of the routes still available. The only logical response to this shortcoming is to create the single European sky and establish a centralised traffic control system under the responsibility of a single body.
President-in-Office of the Council, last year, I was rapporteur for the single European sky initiative and I found it extremely difficult to reach the current format of the initiative, having conducted extremely tough negotiations with the Council. This year, the exact same thing is happening with the European freight corridors.
I believe that Member States should understand something about what has happened now. Member States' response was inadequate and it failed to provide transport via other means. Currently in Europe, it is not possible to buy a train ticket in a civilised manner. The creation of a European centre responsible for intervention and coordination in the event of exceptional natural disasters is an absolute must. The modernisation of rail transport is also a priority about which a huge amount is said, but too little done.
I hope that Member States have understood one extremely important message: it is not enough to be prepared in your own backyard; the same conditions must be in place across the whole European Union. What is needed is coordination, responsibility and a decision-making facility, all at European Union level.
(EL) Mr President, the skill of the captain shows in the storm. In the volcanic storm which hit Europe, the Union was slow to foresee, slow to react to and slow to prevent the spread of the problems for European citizens. Just as we were slow to react to the economic storm, but that is another story.
There are two aspects to today's debate:
Firstly, as regards the ban on flights and coordination. Obviously, it cannot be the companies that weigh the risk of life against the cost to them and decide when and where they fly. That is a matter for the competent national authorities. The only absolutely positive achievement over the past few days is that there were no victims to mourn; we did not risk it. However, in a situation which went beyond the borders of Europe, it should have been the national authorities, from the very first instant, that coordinated with Eurocontrol and with the meteorologists, to see if they could open the corridors, which today we are now saying that we are opening - to my mind unfortunately - following financial pressure from the companies. That terrifies me.
Secondly, in such a chaotic situation, it is unacceptable that the application of the European Regulation on passenger compensation was contested, a regulation which - in such circumstances - should be activated automatically. Do you know that few trapped passengers have been assured by their companies that they will be paid for overnight accommodation and that, of them, most obtained payment because they drove a hard bargain with the companies, while the majority received nothing? I believe that the European Parliament should investigate how the companies reacted, compared with the regulation, and if passengers' rights were respected.
(NL) Mr President, Commissioner, ladies and gentlemen, good morning. We are dealing with exceptional circumstances here, of course. The current disruption to air traffic is more severe than that around the time of 9/11, but it is clear that we were not as well-prepared as we could have been for such an emergency situation. Despite all the efforts made by the tour operators and airline staff, many passengers have simply been abandoned to their fate and have had to cobble together a solution on their own. We clearly have to learn from this situation and take appropriate measures.
Mr President, Commissioner, first of all, we have no choice but to adopt an emergency plan, a European-coordinated plan. What is key here is that the plan must provide stranded passengers with not just safety, of course, but information and help, as well, so that those who are affected, at the very least, have someone they can turn to and are guaranteed shelter. We have to seize on these events in order to substantially improve the fate of any passengers affected in the future. In the past few days, another thing that has become clear is that we in Europe are going to have to invest an awful lot more in creating a cross-border high-speed rail network, which would provide an environmentally friendly alternative to what is clearly a vulnerable air transport network. Let us make real efforts, within the framework of EU 2020, to bring about a compelling investment rail project which will be good for the individual citizen, good for the environment and good for employment.
(DE) Mr President, as if we had been able to predict what was going to happen, the Committee on the Environment, Public Health and Food Safety, which is also responsible for civil protection, has an own-initiative report on the community approach to the prevention of natural disasters in the pipeline. The rapporteur is Mr Ferreira. We will be voting on this report in the next session and we will discuss our experience of the volcanic ash cloud then. Plenary will very soon be able to formulate Parliament's position on these subjects.
I agree with the Members who have said that we are poorly prepared for natural disasters. Fortunately, Europe has few natural disasters. However, we also have little experience in this area and it is clear that our crisis management is poor. In my opinion, it all took too long. Five days before a test flight took place and real data was collected is simply too long. We must learn from this. I do not want to make any accusations, but experience shows that we must do things better the next time around.
If this volcanic ash has made one thing clear, it is the need for more Europe. Mr Kallas, you have said that the national authorities have responsibilities. However, this does not help the people who have suffered as a result. We need more Europe in civil protection and in a common transport policy. The Treaty of Lisbon opens up more opportunities for us. In the same way as Mrs Hübner, I would like to ask you how you will make use of the opportunities afforded by the Treaty of Lisbon in crisis management and civil protection. This situation must improve.
(FR) Mr President, 'shambles', 'chaos', 'paralysis', 'cacophony', 'catastrophe', 'disaster': the press is not lacking for words to describe the closure of European airspace and its consequences.
I shall not dwell on what has already been said, notably as regards the extent of the huge - unfathomable, one might say - financial impact of this crisis in direct or indirect terms. While I welcome the possibility of exceptional public aid being granted to the airline sector, which has already suffered a great deal since 11 September 2001, I am still perplexed about Europe's management of these events.
Firstly, knowing that 750 000 European passengers have been affected, a good number of whom are still stuck in the four corners of the world, knowing that the economic losses are growing exponentially over time, how can we explain that it has taken not one, not two, three or four, but five days for the European transport ministers to hold a meeting, by teleconferencing, to coordinate their actions and to decide to create traffic-differentiated zones?
Secondly, no one contests the need, as an absolute priority - and I stress the word 'priority' - to apply the precautionary principle. However, today, when traffic is gradually being permitted once again in secure zones, in unchanged weather conditions, and when the volcano is still active, one is entitled to wonder what additional safety guarantees for passengers we could not have provided earlier, sooner.
Thirdly, a model of evolving action has been developed - according to the weather forecast, the evolution and activity of the volcano can change from hour to hour - but who is going to continue to carry out an up-to-date assessment of the safety of air corridors? Must these test flights be carried out by civil aviation and the airlines? Finally, if this lasts, gets worse or happens again - which is likely - the management method put in place must provide for greater coordination among Member States and special operational procedures based on real data and better coordination of other means of transport in exceptional circumstances. It must also take account, however, of the need to coordinate assistance so that we can get the tens of thousands of stranded passengers home; they too are entitled to information and assistance. So far, however, only isolated and national initiatives have been taken.
(ES) Mr President, I welcome the opportunity that this debate gives us to face up to our responsibilities.
In response to today's crises, the national dimension and intergovernmental decisions are not sufficient, nor are simple solutions, even if they are based on statistical models.
It is right to recognise the diligence with which, on the day after airspace was closed, the Spanish Presidency of the Council saw the opportunity for a European approach in order to find a solution to the chaos that was already spreading beyond the national governments and, more importantly, was plunging thousands of travellers within and outside our borders into a desperate situation. Repatriating them must be our priority.
While the initial measures were adequate, according to the principle of precaution and guaranteeing safety for all citizens - those flying and those under the flight path - the lack of clarity about the future and a growing feeling of unease, as a result of the complexity of the intergovernmental decisions, raised the big question that is always raised: what is Europe doing? We have to acknowledge that the joint work by Commissioner Kallas and the Spanish Presidency succeeded in record time - which is never quick enough, but to be honest, given the difficulties, they did it in record time - in changing the approach. Although this approach is precautionary, as it has to be, it raises important questions.
The conclusions of this choice are: the application of passengers' rights does not stand up in an exceptional situation. The work done at European and national level was not sufficient. In the short term, we need to repatriate and provide urgent solutions, but in the medium term, we need to improve.
The External Action Service should also be able to respond to these emergencies; in some cases, it cannot close at the weekend.
The air traffic sector, travel agents, the tourism industry, logistics, etc., which were only just glimpsing an end to the crisis, have taken a real battering, and I welcome the presence of Commissioner Almunia, who will be responsible for managing the solution required for the sector.
Ending the uncertainty as soon as possible will also help us to get out of this crisis. Finally, we clearly need a replacement system for air travel, even once there is a single European sky. The railways, the roads and the maritime sector put together have not managed to replace it.
(PL) Mr President, Mr Kallas, we are certainly dealing with a crisis situation. In Europe, air traffic has been reduced by 70%, and 80% of airports have been closed. I do hope, however, that we are able to draw several constructive conclusions. Firstly, the Commission should do everything to ensure that the eruption of the volcano does not lead to the bankruptcy of European air carriers, which are in a catastrophic financial situation as it is. I say this in the context of yesterday's debate on financing the security of air travel and the Council's resistance to financing stricter measures related to security.
Secondly, experiments with new, unproven technologies such as body and liquid scanners will certainly not improve security, but they undoubtedly will have an effect on the financial condition of European air carriers.
Thirdly, the question of passengers. I think the decision to halt flights out of concern for passenger safety was a wise one. However, that concern should not stop there, but should also include help for those who, through no fault of their own, have been stranded at airports. These matters have already been discussed more than once at sittings of the European Parliament and, in particular, the Committee on Transport and Tourism. Paradoxically, however, only the eruption of the volcano in Iceland has made us all aware how essential the aviation industry is to the proper functioning of the European Union economy, and this is true in particular of those representatives of the EU institutions who, for this reason, were not able to attend the funeral in Krakow on Sunday.
(DE) Mr President, Mr Kallas, Mr López Garrido, ladies and gentlemen, I believe that the response of the European Union and the Member States to this crisis has been entirely satisfactory and that everything possible has been done. They have acted according to the principle that safety is paramount. We can discuss whether the ash cloud should have been investigated more quickly. I believe that this would have been possible, but in principle, what was done was acceptable.
We now need to discuss and think carefully about what should be done for the people, the European citizens, who are stranded. I was called yesterday by three people who are in this situation. One case concerns members of a family who are waiting in an airport in Thailand and have been told that they will probably be able to fly out on 29 April. They have already spent a whole week at the airport. The second case involves young people in New York who have been told not to leave their hotel for at least a week, because they could be picked up at any moment. The third case is a family of pensioners on an island in the Norwegian Sea, who can no longer afford to pay for their accommodation, but are unable to leave.
These are issues which we in the European Parliament need to think about and discuss. We must offer these people solutions, give them support and make useful proposals. We cannot abandon the European citizens who are in this situation; we must help them.
Thank you very much, ladies and gentlemen. We are now in an extreme situation, because the subject that we are debating is so urgent and so distressing for many people, and in particular for the public, that we have more 'catch-the-eye' requests than ever.
This is a record, as I think we have 13 or 15 requests, and even though Members are still asking to be included, we obviously cannot have 20 people speaking.
We are nevertheless going to try to enable everyone to speak, among other things, until the President arrives, as he has stepped out for a moment and I am replacing him on an impromptu basis. As I do not wish to begin the next debate, we are going to be conducting the catch-the-eye procedure until the President's eye drops out or everyone on the list has spoken.
(IT) Mr President, ladies and gentlemen, I am grateful to the Commissioner and to the Minister of the Spanish Presidency for their speeches and for the work they have done.
I do not think there is any question that the priority in this emergency is to guarantee safety, and safety has been guaranteed, because the outcome of this disaster, of this unexpected, natural event, is that no aircraft have been involved in an accident caused by the cloud.
The safety objective has therefore been achieved, and we can only be pleased about that. There are still two problems today: the first is that of the timescale. Could action have been taken sooner? Could it have been taken earlier? Could steps have been taken to intervene sooner and to reopen the area that was safest for air traffic sooner, given the huge economic effect, the economic impact that this disaster is having on air traffic and on the airlines? Could action not have been taken earlier? This requires answers.
The second issue: thousands of passengers are still grounded and are having to stay in hotels, to change ...
(The President cut off the speaker)
(FR) Mr President, this debate has given rise to many speeches by transport specialists. It is true that we have focused strongly on the economic problems that this exceptional and unforeseeable situation has caused.
There are also human aspects, as has been said, and I am looking at the situation more from the point of view of a defender of citizens as consumers, many hundreds of thousands of whom are currently stranded somewhere in the world, unable to return home. I am thinking more of them, and especially of those who can no longer afford to stay where they are, who are stranded and have no other solution.
As regards these empty skies and these airports full of people in distress, thought may have to be given to recasting the directives on transport, especially air transport. The directive on package travel will probably be reviewed. Could we not - and this has not been spoken of so far - think about compulsory insurance to provide cover, in the event of force majeure, for such people, especially so as not to leave them in distress?
(PL) Mr President, the current situation makes us realise and testifies to our impotence before the forces of nature. However, as a serious organisation, the European Union should be better prepared for such situations, and should, in particular, be ready to react efficiently in urgent cases. It is difficult, of course, to prepare for something which may or may not happen once every 150 years, but we can see at the moment that the European railway infrastructure and network of connections is completely insufficient. We have to answer the question, here, as to how this should be improved.
Other questions which we ought to discuss are, firstly, what kind of public assistance will be made available to businesses which are under threat? We know that huge amounts of money will be needed to repair the financial situation of these businesses. Another question is how we should develop a strategy which will prepare us in the long term to react and make better improvements ...
(The President cut off the speaker)
(ES) Mr President, the Commissioner talked about the procedures being absurd and obsolete. Let us therefore be consistent.
We have wasted too many opportunities, too many treaties, when we could have introduced Community powers over European airspace. Nevertheless, while we were not able to act as we should have done in the air, we can do so on the ground. For example, we can monitor passengers' rights and also mediate or ask for a truce in the various land transport industrial disputes. There should be no minimum services; there should be maximum services for all.
(PL) Mr President, I hope the current difficult situation in European transport will not last for too long and will not turn into a real transport crisis. The experience we are gaining is too expensive, but is very instructive. We should draw the right conclusions, and here are some which suggest themselves immediately. Firstly, transport security, both in the area of quality and in the ability of citizens to travel, is a priority obligation which we have in common. Secondly, there is a need for balanced development of all forms of transport, but in particular, we must not neglect rail transport. Thirdly, efficient transport is the lifeblood of the economy. The transportation of goods and the mobility of the workforce are decisive for development, and we should remember this particularly during the economic crisis. Finally, there is a need for suitable procedures, coordination, separate support for airlines, mutual help and European solidarity for the good of our citizens.
(PL) Mr President, Mr Kallas, the catastrophe has shown us that we do not have procedures in the European Union for dealing with catastrophes like the one which has arisen as a result of the volcanic eruption.
Firstly, the European Union should coordinate matters relating to safety and decide whether or not aeroplanes can fly. This must not be exclusively for Member States to decide. Secondly, we need to think about the question of economic responsibility. I think a European system of insurance against this type of situation, or perhaps national insurance schemes, should be the solution. Thirdly, on the matter of the logistics of passengers who were stuck in transit between particular countries, there was a lack of real mobility in the transport and TNT networks and of fast trains. Finally, I think that in the case of passengers who have been left stranded outside the European Union, the European External Action Service should be ready with definite procedures for helping them. I hope those rapid procedures will be introduced.
(EL) Mr President, ladies and gentlemen, over the past few days, we have experienced an unprecedented upheaval in our lives. Aeroplanes, which we depend on to travel to and from our regions to Brussels and Strasbourg, are no longer available. The upheaval has been massive; we have had to take trains, ships and buses, it has all taken much longer and numerous members were barely able to get here.
However, what we have seen over the past few days is that we are absolutely dependent upon aeroplanes; we have seen that there are alternative means, but that the present rail infrastructure in Europe is inadequate; it is not state of the art. Can we perhaps imagine a European Union with a full network of high-speed trains, a Europe in which all journeys less than 1 000 kilometres long are made by train and in which we only use aeroplanes for longer journeys?
The impact of air travel on the climate in the European Union is huge. It is greater than that of refineries and steel works ...
(The President cut off the speaker)
(ES) Mr President, I believe that the responses that can be given now can only alleviate the current situation, but cannot prevent it from happening again.
In transport, there are no short cuts, there are no short-term solutions, and this should be an opportunity - even more so now that the White Paper is being drawn up - to include, introduce and establish the necessary measures to reduce our excessive dependence on our air transport connections. We need to balance these connections by facilitating and strengthening the alternatives that are currently severely lacking in comparison, such as railways and sea transport.
I therefore think that both Mr Kallas and Mr Grosch, who is the rapporteur for the report, will have taken note of the requests made by all the Members regarding the need to strengthen the railways and the trans-European networks for this mode of transport.
(DA) Mr President, a lot of sensible things have been said during the debate this morning, but I think we need to look a bit more to the future. What we have experienced is something we will experience again. The experts in Iceland say that it is not a matter of whether there will be further eruptions - the question is merely when they will occur. That is why we need to look slightly further ahead and work out how to handle such a situation when it occurs again in the future. As part of this, I believe that we need to start focusing on getting high-speed rail links between the European capitals and how we bring about the interoperability that is needed.
(SL) Ladies and gentlemen, it is, of course, clear to us all that passenger safety must be our top priority and that we are having this discussion today primarily because nature has reminded us of this. Flights have been grounded across most of Europe, passengers are waiting indefinitely, airlines are sinking into the red, industry workers are afraid for their jobs, the economic damage is immense. Obviously, airlines are entitled to think that, if farmers can claim damages for natural disasters, they, too, are entitled to an indemnity. As for the environment, we have certainly done it a huge favour over the past couple of days.
Interconnection - let that be the lesson that Europe needs better integration of air, rail and road traffic, that we need to provide finance for high-speed trains and that we need less pollution. We need to respond immediately and responsibly and, above all, with passenger safety in mind.
(NL) Mr President, first of all, I would like to express my sympathies to everyone who has been affected by this crisis. Now, 'crisis' is a word that we have been hearing far too often these days: economic crisis, financial crisis, transport crisis, every other kind of crisis under the sun. If one thing is clear, it is that our society is extremely vulnerable to crises of this kind. We need a safety net. We tend to talk a lot about the green society, but a green society also needs to include green transport and we have clearly not completed our work yet as far as that is concerned.
Many members of my group and others, as well, have said it already: it is a matter of great urgency that we invest in green transport and in better and faster connections within the EU - and, of course, better and faster connections outside the EU, too, if we are able to have any say there - by rail and why not by boat, as well, if it comes to that? That would be good for the economy, good for the climate and also good for the stability of this society, because that is what it desperately needs.
(DE) Mr President, it has become clear that the focus of this whole issue is on the passengers. We want passengers from Europe to be transported safely. We want safety, but we also want transport options. I believe that we need all the means of transport currently available. We need aircraft, as we cannot replace flying with another solution. A lot has been said about high-speed trains. Of course, it would be good to have more of them, but what use is the best high-speed train if it has to stop at the border?
For this reason, I think we should take one step at a time. Firstly, we need continuity across the European rail systems, in just the same way that we need the single European sky. As all the parties have spoken out in favour of more coordination between the Member States, I would like to call on everyone once again to take action, because it is the parties in the Member States who are responsible for blocking progress in this area. Please make sure that the parties at home in the Member States are genuinely in favour of opening up transport in Europe. If we are all able to convince our parties, the situation will improve in future.
(RO) There has been a huge amount of talk in recent days about the financial losses sustained by airlines, which are an actual fact. It is becoming clear that a mechanism for providing assistance to these companies needs to be adopted, all the more so as this crisis caused by the eruption of the volcano in Iceland may be protracted.
However, I believe that passenger safety and consumer protection must come above everything else. There has been a huge level of discontent among passengers whose treatment varies from one country or company to another. It is obvious that practices in this area need to be standardised, which would mark a big step forward for passengers who are currently on the move from place to place, against a backdrop of uncertainty surrounding the reopening of the airspace.
(FR) Mr President, Commissioner, this crisis that we have been experiencing for some days has also demonstrated - and this has not been said enough - the failure of the Lisbon Strategy, which the European Union was able to put into action in the last decade.
This failure, which stems from deregulation and fierce competition, shows today, with this crisis, that the European Union has been incapable of coordinating the necessary approach that would have made it possible not only to protect those who are trapped in these airports but also to plot the way forward by allowing airlines to make test flights, for example. I call on the European Union, therefore, to pull itself together.
We are told that we need more Europe. Indeed, there must be a public service, supported by the European Union, in a sector as prominent as air transport.
(PT) Mr President, this was, of course, an unforeseen crisis and the precautionary principle must naturally take priority. There are, however, lessons to be learnt, and the first is that no sufficiently strong and politically responsible European voice has been heard for five days. Such a voice has been lacking with regard to the protection of passengers' interests, the clarification of their rights, the search for alternative transport and the coordination of solutions.
A second conclusion is that the way out of the crisis must not look to the ordinary citizen like a power struggle between those who want to avoid economic losses and those who want to uphold the precautionary principle. There must be clear transparency and clear objectivity as regards the conditions under which we get out of this situation, in which the whole of Europe's air space has been shut down. Therefore, improving scientific tests and also coordination at the level ...
(The President cut off the speaker)
(FR) Mr President, the precautionary principle has become a principle of irresponsibility. In the face of the slightest risk, the precautionary principle has become an invitation to abandon all responsibility. No so-called 'responsible' parties dare shoulder their responsibilities any longer.
A potential influenza epidemic? Hey presto, thousands of people are invited to be vaccinated. An erupting volcano? Hey presto, the entire European airspace is closed, even though experience has shown that volcanic ash is not really dangerous except for aeroplanes that have to cross a dense cloud.
However, because of the precautionary principle, our companies are subject to the failure of the responsible parties to assume responsibility, to the weakness of experts and to the impotence of politics, which has taken to chattering about the need to reduce our excessive dependence on air transport and to invest more in rail networks, probably by extending them as far as Asia, the Americas, Africa, Oceania and every island in between.
Mr President, I think there has clearly been agreement that first of all, we need to focus on nature. Mr Cramer said this quite clearly, and I agree with him, because this is an important message for all of us. We must also, of course, focus on the European Union, on European action, in response to a crisis that has European importance and which has had an extremely serious impact on millions of citizens of Europe and other countries outside the European Union, as well as on the economies of major European sectors.
It was immediately apparent that the events overtook the action of the Member States, who have decision-making powers to open the airports, and therefore, there was immediate intervention from the European Union. I repeat, Mr Speroni, Mrs Ferreira, the action was immediate. On Friday, it became apparent that a serious situation was setting in. As soon as this became apparent, the European Commission, along with the Spanish Presidency of the Council and Eurocontrol, immediately set to work, and on Sunday - as Mr Kallas said earlier - there was a public appearance by the Commission and the Presidency - Mr Kallas and myself - explaining the situation and setting out what was going to be done. The action to be taken was yesterday's meeting of Eurocontrol and the decision of the extraordinary Council meeting, called by the Spanish Government and chaired by the Spanish Minister for Public Works, which took place yesterday.
Therefore, action was taken. Action was taken in order for this to lead to a decision, to action, to an approach, a focus that was European in nature. Today, yesterday's decision by the extraordinary Council of Ministers is being implemented. This morning, at 08.00, Eurocontrol defined four zones with an extended safety perimeter in which there can be no flights, and other areas in which there can be flights, provided that there are agreements and coordination among the Member States. Airspace is therefore gradually being opened up, but this will naturally depend on the conditions and on nature. Naturally, it will depend on these things, but the decision taken yesterday is already in practice today, and this will, of course, always be done on the basis of the precautionary principle and the need to ensure safety.
I believe that what was immediately seen is that in this case, the European approach meant that a much more balanced decision could be adopted. The European approach meant that various factors could be taken into account that should always be taken into account when something extraordinary happens such as what we are going through at the moment. Firstly, it means that the risk assessment model is much more precise, much more accurate. Mr Sterckx, in response to what you said about this, I want to say that Eurocontrol is taking into account the decisions made by the Volcanic Ash Advisory Centre in London, but it is also going to take into account the test flights, the information from the national authorities, the information from the aeroplane manufacturers, and the information from the European Aviation Safety Agency in Cologne, which I agree needs to be strengthened. All of this will be taken into account in order to draw up a more accurate map, as is happening now, at this moment, through the technical proposal being produced by Eurocontrol, based on scientific data.
The European approach means that safety, which is an essential, fundamental principle, above all other principles, can be taken into account at the same time, and I therefore agree with those who have said this. It means that the economic consequences can be taken into account, and the Commission has set up a working group - which has also been very well received by you - to present a report next week on aspects relating to the economy. It also means that citizens' rights and their mobility can be taken into consideration. That is why I am again calling on all the European Union governments to help get people home, to make use of every possible means of communication, and to make a special, extraordinary effort to do so, because that is the main right that citizens have: to go home, to go to wherever they want to go. We are therefore calling for their right to free movement to be respected.
For the future, I believe that this situation opens up a panorama for us for a very thorough debate, and the European Parliament is the right place for that debate to take place. This debate must look at the problem of passengers' rights under these exceptional circumstances, and the need for an emergency plan, which also requires transparency - as Mrs Bilbao said - in the European Union's actions, so that there can be structural reforms, which means strengthening the trans-European rail networks in Europe. This is becoming an absolutely strategic objective, which, all things considered, is simply the structuring of Europe, because historically, the structuring of the modern state was done on the basis of developing communications, roads, railways, and also maritime connections. In the future, the structuring of Europe, the Europe of the 21st century, will not be completed if it is not done through the infrastructures of communication, in this case, essentially through the railways.
The two things go hand in hand, and developing these transport infrastructures is a strongly political, symbolic and real issue, which is becoming a central objective for 21st century Europe. In this respect I believe that this was exactly the right place and time for Mr Swoboda, Mr Schulz and Mrs Álvarez and for other speakers to mention these reforms, because this is undoubtedly an element for the future that the European Union needs to aim towards.
Mr President, could I respectfully ask that this debate be extended, because this exchange is far too polite. People are being treated like dirt in train stations, by airlines and by authorities in airports. We are being far too polite. We should be using the EU's power in the Council and in the Commission to force people to open information points. In Brussels Central Station, there are six information points; four of them are closed.
This debate should be far longer, and more Members should be allowed to participate in it. I am not at all pleased with the action taken by the Council and the Commission to serve the interests of the travelling public, who are sleeping in train stations.
That has been mentioned several times, today. Everyone from the European Parliament who spoke before you raised these matters.
Vice-President of the Commission. - Mr President, I wish to thank the honourable Members for all their remarks. I have four additional ones to make.
First of all, these events have given us much food for thought as regards our strategic plans. One of the most interesting and crucial issues is intermodality and flexibility between modes of transport, and the ability of railways to act as some kind of alternative. We will address this issue soon, with the discussions on the recasting of the first railway package and the White Paper on the future of transport.
This is a very serious issue. Yesterday, we discussed it with the Council of Ministers as well. I can promise you that we are taking this issue very seriously - including teleworking and other factors aimed at limiting unnecessary transport and travel.
Concerning the economic impact, we will take all aspects into account and will make proposals. However, we should be careful. Money does not come from nowhere, and things must be fair for all the other actors in the economy. We must be very balanced in our approach. There can be no miracle.
As regards passengers' rights, the rules are very clear. Some Members asked about the rules and whether we should revisit them. I do not think we should revisit the rules adopted by European decision makers, including the European Parliament. They are good. The question is a very different one. It is that of implementation and enforcement, which is in the hands of Member States. We have a clear plan on how to proceed with the enforcement of these rules and on how to influence the Member States. It is clear what must be done concerning passengers' rights today.
One other matter, which is not such a big issue: many colleagues and the press have said we were too late and were not prepared. Well, I was active all the time. I was at Eurocontrol. I was in contact with ministers. In this Chamber today, you have the same dilemma as faced by all those experts and decision makers, but this is a matter which is in the hands of experts and the safety authorities, not in the hands of politicians. It is the same dilemma: safety versus flexibility.
We were prepared for a volcanic eruption but we had different types of evidence regarding the eruption. This was mentioned here as well. One British Airways flight and one KLM flight were affected by the volcanic eruption, so rules were established on the basis of there being a serious risk. The authorities acted in accordance with the assumption that there was a serious risk and that flights should be cancelled.
Now we have a more differentiated approach. On Sunday, the majority of the test flights were made and information came through to Eurocontrol, where we discussed these issues - the test flights and the definitive results for those flights. Now we have flexibility and the matter is still in the hands of the Member States. We are going ahead with the Single Sky, which is a very promising European project, and there is a common understanding among ministers that this is the way forward, with better coordination at Europe level.
This is a big opportunity. Those are the comments I wanted to make. I wanted to say that, as regards information, the Commission issued press releases on Thursday and Friday concerning passengers' rights. We said that passengers' rights should be taken very seriously. The information about passengers' rights came from the Commission immediately, and as from Sunday, larger coverage began of all the issues which, by yesterday, were very well covered.
That is the picture. The case is not closed. We have three or four days at least before the majority of flights resume. The solution for the economy and for passengers is a resumption of flights, with airlines bringing passengers home or taking them to their final destination. It is still a difficult situation and we must deal with the consequences.
Thank you for your remarks. We will have several opportunities to discuss this matter further.
The debate which we are now ending was, certainly, the most important item of our proceedings. If only because of this debate, it was worth meeting here in Strasbourg. This discussion is something which our citizens expect - that we should deal with these problems, and it is just this which we have been talking about since the morning. It is the most important topic.
I would also like to express my thanks for the fact that 14 Commissioners from the European Commission have taken part in our final debate. It is very important that they have listened to your remarks.
The debate is closed.
Written statements (Rule 149)
Although thanks to the intervention of the aviation authorities, the volcanic ash cloud fortunately did not cost human lives, the level of information and coordination in Europe gets a failing grade. The closure of the skies caused difficulties for hundreds of thousands of Europeans, preventing them from reaching their destinations. Everyone is trying to deal with the unexpected problem, but the inadequate provision of information aggravated the situation. Often, passengers were not provided with adequate information either by telephone or via the Internet. Confusion was further caused by the fact that the aviation authorities and airlines issued contradictory information. There was also a lack of coordination between air and ground transport. We experienced personally how important it would be to modernise public transport links between Member States and to develop trans-European transport networks. I welcome the Commission's decisive crisis management steps. The working group created to this end ought to reinforce coordination between aviation and air traffic control authorities, and it would be worth examining the continued validity of safety measures introduced in the 1980s as well. I recommend that in similar crisis situations, the European Parliament should not complicate an already chaotic transport system by commuting between Brussels and Strasbourg. Instead, it should hold its plenary sessions in Brussels.
Mr President, our debate on the situation of European aviation must not be restricted to the trivial matter of how to get to the part-session of the European Parliament in Strasbourg. Concentrating too much on this aspect will give the impression of an unjustified egocentricity on the part of Members of the European Parliament. We should use our imagination. The social, economic and even political effects of keeping European airspace closed for a longer period may prove to be a colossal challenge for the whole of Europe. In Poland, some politicians and journalists are asking, for example, why some people could not get to Krakow on Sunday, while others did get there. They are also asking why it was not possible to get to Krakow by road or rail on Sunday, but it was possible to get to Strasbourg by these means on Monday. Events which happened as a consequence of the volcanic eruption in Iceland are also going to have a very strong global dimension. We do not usually think about the huge significance of air transport. Ethiopia's losses alone, which result from the fact that it is not possible to export flowers to Europe, amount to EUR 3 million a day. We must make a very serious analysis of how closing the skies will affect the labour market, our competitiveness and the whole economy, and how it will affect the lives of ordinary people. Who knows - it may be that this inconspicuous event in Iceland will determine the future of the European Union. Thank you very much.
As a result of the limitations and cancellations of flights for several days on account of the eruption of the volcano in Iceland, thousands of people are stuck at airports under difficult conditions. Despite considerable flight delays (in cases of trips under 1500 km, over 2 hours), the airlines have provided little or no assistance and did not give accurate information regarding travel options to people's final destinations. They did not make arrangements for passengers to have access to free telephone, fax, e-mail or Internet facilities, and did not provide transfer or accommodation, either, even though passengers are entitled to such support under the EU regulations in force. Passengers living with disabilities, elderly people and families with small children are even more vulnerable in such exceptional situations, and this has been the case now as well. This unexpected situation has shown that passenger rights that were previously honoured can be wiped out in a matter of minutes, and that the need for the Passengers' Charter that I, too, had earlier urged is particularly great, to avoid a repetition of the helplessness of the airlines and relevant bodies. At the same time, I recommend that in the event of any exceptional change, it be automatically mandatory to send information and a message about alternative solutions to every passenger's mobile phone.
The volcanic cloud caused by the eruption of the Icelandic volcano Eyjafjöll has been effective in disrupting air traffic over Europe in the last few days. To date, tens of thousands of flights have been cancelled, making it impossible for passengers to travel. For the whole of Europe, and for national and EU authorities, this is a lesson from which we must draw conclusions for the future, including so that similar events in the future do not paralyse the work of the European Council or of our assembly. Amongst those affected were also Members of the European Parliament, who were, as I was, unable to come to the Strasbourg part-session this week. A great deal of controversy has surrounded our meeting in Strasbourg this week, because some Members simply could not get to it from their constituencies. We did not know until the last minute if the part-session would be held at all. It would be good for all of us to have procedures in place in future so that we would be ready if faced with similar exceptional situations.
Mr President, the news has accustomed us to scourges, natural or wilfully caused, that bring a nation's structures and society to its knees, creating transport and supply emergencies. Funds made available from the European budget and coordination among various civil protection bodies are already in operation, thanks to the experience acquired. An emergency such as the one caused by the Icelandic volcano was never expected, however. Our citizens will not forget the airport notice boards showing every single flight cancelled, the prison, day after day, that was the airport transit areas, and the interminable queues at stations, car rental companies and taxi ranks. The airlines have suffered the greatest financial losses. The citizens risk being made fools of: aside from the inconvenience and the unforeseen costs that will be difficult to recoup, air fares may be increased to offset the losses incurred. This possibility must be avoided. Just as it does for natural disasters, the European Union will have to respond by compensating citizens who have incurred unforeseen costs in an effort to minimise their discomfort, along with the airlines, but in so doing, it must avoid the risk of describing such compensation as State aid, and hence unlawful aid. The citizens, above all, must receive assurances that the European Union will help them, so they feel protected, both directly and indirectly. Until now, many still cannot admit that they feel protected. From Parliament, which is drastically reduced by the absence of many Members who are unable to get here, we call for the urgent adoption of a European action plan of coordination between national governments and bodies and an organised form of protection of the citizens. In this way, we would obtain that swift response to the needs of the citizens that the governments have been strangely unable to guarantee today.
Ladies and gentlemen, in the last few days, we have all been witnesses of the blockade of airports throughout almost the whole of the continent of Europe. The situation is unusual, because it is not the result of strikes, but of a natural disaster caused by the eruption of a volcano in Iceland. This paralysis, in which we are all to some extent involved, has brought with it a series of consequences, such as the financial problems of airlines and a growth in the significance of land and maritime transport. It is this to which I would like to draw your attention. In recent years, air transport has had a clear lead over other means of transport. It was faster, safer and more convenient for passengers. However, in the present situation, it is essential to introduce measures which will allow land and maritime transport to compensate us better for the inconvenience caused by the paralysis of air transport.
No justification is required for air traffic security. Since the volcanic eruption in Iceland, travelling by air not only appears not to be a viable option, but almost an impossibility as well. I strongly believe that more coordination at European level would have helped EU citizens stuck at various airports across the world or completely unable to set off on their planned trips. I hope that the single European sky will become a reality one day.
As you are well aware, the complete ban on flights over the last few days has also affected our Parliament, or rather the operation of its plenary sessions. I think that there is no justification for postponing the vote and reducing the session by a day, even though only roughly 65% of MEPs were present on Monday evening, 19 April. In my view, the session must be held as normal.